DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application 17/112,232
Patent 10860070
1. A wearable component configured to be worn on a head of a user, the wearable component including a user surface configured to face the head of the user when worn by the user and an outside surf ace opposite the user surf ace and spaced from the user surface
along a first direction non-parallel to the user surface, the outside surface configured to face away from the head of the user when worn by the user,
the wearable component comprising: a wearable support having a thickness along the first direction; an electronic component in thermal communication with the wearable support; and a thermal management structure in thermal communication with the electronic component, the thermal management structure comprising a thermally conductive structure extending through at least a portion of the thickness of the wearable support and
configured to transfer heat along the first direction from the electronic component away from the user surface side of the wearable component towards the outside surface of
the wearable component.

21. (New) A wearable component configured to be worn on a head of a user, the wearable component including a user surface configured to face the head of the user when worn by the user and an outside surface opposite the user surface and spaced from the user surf ace along a first direction non-parallel to the user surface, the outside surface configured to face away from the head of the user when worn by the user, the wearable component comprising:
a wearable support;
an electronic component in thermal communication with the wearable support; and
an array of multiple conductive vias in thermal communication with the electronic
component and configured to transfer heat from the electronic component away along the first direction from the user surface of the wearable component.
1. A wearable component configured to be worn on a head of a user, the wearable component including a user surface configured to face the head of the user when worn by the user and an outside surface opposite the user surface and spaced from the user surface along a first direction non-parallel to the user surface, the outside surface configured to face away from the head of the user when worn by the user, the wearable component comprising: a wearable support comprising: a mechanical structure extending along the user surface; an outer shell comprising at least one planar layer coupled to and disposed over the mechanical structure such that at least a portion of the mechanical structure is disposed between the user surface and the outer shell along the first direction; and at least a first thermal management structure in thermal communication with an electronic component, wherein the first thermal management structure comprises an elongate thermally conductive via structure having a proximal end mechanically coupled to or formed with the mechanical structure and a distal end opposite the proximal end, wherein the elongate thermally conductive via structure extends from the mechanical structure at least partially through a thickness of the outer shell along the first direction such that the first thermal management structure is non-parallel to the at least one planar layer, the elongate thermally conductive via structure being longer along the first direction than along a second direction parallel to the user surface, wherein the elongate thermally conductive via structure comprises a continuous structure surrounded by the at least one planar layer along at least a portion of a length of the elongate thermally conductive via structure between the proximal and distal ends, wherein the first thermal management structure is configured to conduct heat from the electronic component away from the user surface of the wearable component along the first direction towards the outside surface, and wherein the distal end of the elongate thermally conductive via structure is farther from the user surface of the wearable component than the proximal end.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michael Nikkhoo (Nikkhoo) US 2016/0212887, in view of Anwar Mohammed (Mohammed)  US 2012/0206882.
As per claim 1 Nikkhoo disclose;
A wearable component (Fig. 6) configured to be worn on a head of a user, the wearable component including a user surface (See fig. 6 reproduced below S1) configured to face the head of the user when worn by the user and an outside surface (S2) opposite the user surface and spaced from the user surface along a first direction (D2) non-parallel to the user surface (in direction D1), the outside surface (S2) configured to face away from the head of the user (at S1) when worn by the user, the wearable component comprising:

    PNG
    media_image1.png
    437
    417
    media_image1.png
    Greyscale


a wearable support having a thickness along the first direction; (fig. 6 is wearable on head and having a thickness in first direction D2) an electronic component (136 etc.) in thermal communication with the wearable support (115 frame); and 
a thermal management structure (Fig. 6 600) in thermal communication with the electronic component (136), the thermal management structure (404) comprising a thermally conductive structure (404 thermal coupling structure) extending through at least a portion of the thickness of the wearable support and configured to transfer heat along the first direction (toward surface S2 and layer 600 on outer surface through item 404 which extends in thickness of item 117) from the electronic component (136) away from the user surface (S1) of the wearable component (Para 0124 and Fig. 4 and 5 item 404 and 600 takes heat away from eyes of wearer) towards the outside surface (S2) of the wearable component.
In the alternative, to the extent that applicant’s argument that Nikkhoo does not disclose configured to transfer heat from the electronic component away along the first direction from the user surface of the wearable component through at least a portion of the thickness., then Mohammed discloses -an array of multiple conductive vias (fig. 8 item 220) in thermal communication with the electronic component (10) and configured to transfer heat from the electronic component (10) away along the first direction. (in thickness directions). 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Nikkhoo and Mohammed by incorporating the teaching of Mohammed into the device of Nikkhoo. One having ordinary skill in the art would have found it motivated to use multiple conductive vias in thickness (perpendicular) direction of Mohammed into system of Nikkhoo for the purpose of providing additional heat dissipation at front surface.
 	
As per claim 2 combinations of Nikkhoo and Mohammed disclose;
the thermal management structure (Nikkhoo 404 or 600) comprises a mechanical structure disposed in or on the wearable support and in thermal communication with the electronic component (Fig. 5a).

As per claim 3 combinations of Nikkhoo and Mohammed disclose;
comprising one or more grooves (Nikkhoo fig. 5A shows grooves in item 131 at edge 117) formed through at least a portion of a thickness of the mechanical structure (131), the one or more grooves configured to control deflection of the mechanical structure (0131).

As per claim 4 combinations of Nikkhoo and Mohammed disclose;
the thermal management structure (Nikkhoo 402, 600) comprises an outer shell (fig. 4 5 and 6 shows outer shell 402 600) coupled with the mechanical structure (131) such that the mechanical structure is between the user side (at eyes of user) of the wearable component and the outer shell structure (404 402), and wherein the mechanical structure (131) is configured to transfer heat from the electronic component to the outer shell.

As per claim 5 combinations of Nikkhoo and Mohammed disclose;
a thermally conductive via (Nikkhoo Fig. 6A 404) extending from the mechanical structure (131) at least partially through a thickness of the outer shell (600).

As per claim 6 combinations of Nikkhoo and Mohammed disclose;
the mechanical structure comprises a thermally conductive planar member coupled to a back surface of the outer shell (Nikkhoo Fig. 6B item 600 and 131 are coupled).
As per claim 7 combinations of Nikkhoo and Mohammed disclose;
the thermally conductive via (404) is coupled to or formed with the thermally conductive planar member (graphite layer), the thermally conductive via disposed non-parallel relative to the thermally conductive planar member (Nikkhoo Fig. 6A ).

As per claim 8 combinations of Nikkhoo and Mohammed disclose;
the outer shell (600) comprises a laminate structure (Nikkhoo Fig. 6B-6D).
As per claim 9 combinations of Nikkhoo and Mohammed disclose;
the laminate structure (Nikkhoo item 600) comprises a plurality of alternating first (602, 604 etc.) and second layers (612, 614), the first layer having a higher thermal conductivity (Graphite) than the second layer (adhesive less conductivity).

As per claims 10-12 combinations of Nikkhoo and Mohammed disclose;
the first layer (Nikkhoo 602) comprises a reinforcement material (Graphite). -the reinforcement material comprises a fiber or fabric (Graphite fiber). - the first layer comprises carbon fiber (Graphite).

As per claims 13-15 combinations of Nikkhoo and Mohammed disclose;
the second layer comprises an epoxy (Nikkhoo Para 0080). 
- one or more thermally conductive components within the epoxy (Para 0080). - --- the one or more thermally conductive components comprises at least one of carbon nanotubes, graphene, or a metal (Para 0050 “Adding the carbon material to the material matrix prior to formation process for components 102,130,131 improves the thermal conductivity of each of the components”).

As per claim 16 combinations of Nikkhoo and Mohammed disclose;
the electronic component comprises at least one of a processor (Nikkhoo Para 0034) and a camera (0033).
As per claim 17 combinations of Nikkhoo and Mohammed disclose;
the wearable component comprises an augmented reality device (Nikkhoo Para 0001 “A see-through, mixed reality display device”).

As per claim 18 combinations of Nikkhoo and Mohammed disclose;
one or more electrical components embedded in the thermal management system (Nikkhoo fig. 4 item 136 and Fig. 2A).

As per claim 19 combinations of Nikkhoo and Mohammed disclose;
the thermal management system does not include any fans (Nikkhoo Fig. 4-6 no fans).

As per claim 20 combinations of Nikkhoo and Mohammed disclose;
the thermal management system does not include any air vents (Nikkhoo Fig. 4-6 no vents).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nikkhoo in view of Anwar Mohammed (Mohammed)  US 2012/0206882.
As per claim 21 Nikkhoo disclose;
A wearable component configured to be worn on a head of a user, the wearable component including a user surface configured to face the head of the user when worn by the user and an outside surface opposite the user surface and spaced from the user surf ace along a first direction non-parallel to the user surface, the outside surface configured to face away from the head of the user when worn by the user, the wearable component comprising:
a wearable support having a thickness along the first direction; (See reproduced fig. in claim 1) an electronic component in thermal communication with the wearable support; (See claim 1 rejection). 
Nikkhoo disclose item 404 to conduct heat from heat source to the outer surface but does not teach well-known alternative for heat transfer in thickness direction, e.g. an array of multiple conductive vias in thermal communication with the electronic component and configured to transfer heat from the electronic component away along the first direction from the user surface of the wearable component through at least a portion of the thickness. 
	However in analogues art Mohammed teaches alternative method of transferring heat through, -an array of multiple conductive vias (fig. 8 item 220) in thermal communication with the electronic component (10) and configured to transfer heat from the electronic component (10) away along the first direction. (in thickness directions).
	Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Mohammed to the device of Nikkhoo would have yielded predicable results and resulted in an improved heat transfer assembly, that would allows additional heat transfer through thickness directions by using array of thermal vias, to improve heat transfer rate. 

Regarding claim 22 Nikkhoo disclose;	
further comprising a mechanical structure (fig. 6 item 400 and 600) disposed in or on the wearable support (fig. 6) and in thermal communication with the electronic component (138) and an outer shell coupled with the mechanical structure such that the mechanical structure is between the user surface of the wearable component and the outer shell structure, and wherein the mechanical structure is configured to transfer heat from the electronic component to the outer shell, (fig. 6) but does not teach, the array of multiple conductive vias extending at least partially through a thickness of the outer shell.
	However in analogues art Mohammed teaches alternative method of transferring heat through, -an array of multiple conductive vias (fig. 8 item 220) in thermal communication with the electronic component (10) and configured to transfer heat from the electronic component (10) away along the first direction. (in thickness directions).
	Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Mohammed to the device of Nikkhoo would have yielded predicable results and resulted in an improved heat transfer assembly, that would allows additional heat transfer through thickness directions by using array of thermal vias, to improve heat transfer rate.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument for claim 1, “ Nikkhoo does not teach or disclose at least " Applicant respectfully submits that Nikkhoo does not teach or disclose at least "a wearable support having a thickness along the first direction," and "the thermal management structure thickness of the wearable support"
Examiner respectfully disagree because as explained in rejection of claim 1  reproduced fig.6 of Nikkhoo with markup clearly shows why Nikkhoo disclose above subject matter. As shown in fig. 6 item 600 is on outer surface of the frame and electronic component is closer to user surface and item 404 extends along thickness direction to outside surface, further Mohammed teaches well known structure of thermally conductive VIA to transfer heat in thickness directions. 
Regarding arguments for claim 21 “Nikkhoo nor Mohammed teaches or discloses at least "a wearable support having a thickness along the first direction," and "an array of multiple conductive vias in thermal communication with the electronic component and configured to transfer heat from the electronic component away along the first direction from the user surface of the wearable component through at least a portion of the thickness," as recited in amended Claim 21. Nor would it have been obvious to modify Nikkhoo with Mohammed…...”
Examiner respectfully disagree as Mohammed disclose well-known use of thermal vias to transfer heat and disclose invention can be utilized in other structures, see para 0008 and 0071 “It should be appreciated by those skilled in the art that the conception and specific embodiments disclosed may be readily utilized as a basis for modifying or designing other structures or processes for carrying out the same purposes of the present invention.” Therefor it is obvious to use thermal vias with item 404 graphic layers or directly from component to transfer heat in thickness direction quickly.
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in any sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill-at the time the invention was made and does not include knowledge gleaned only from the Applicant's disclosure. such a reconstruction is proper. In re McLaughlin. 443 F.2d l3 92; 170 USPQ 209 (CCPA 1971). In instant case knowledge of thermal via and method of using the knowledge is available to one of ordinary skill in the art. See para 0071.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Huang 2015/0029661, also disclose inventive concept for portable and wearable devices is a good 103 reference, disclose graphite layers (101, 102, 104) and thermal conducting vias (item 118, 119) through layers to increase heat transfer away from electronics components.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835